Citation Nr: 1028029	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  05-37 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for panic disorder with 
agoraphobia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran testified at a hearing before a Decision Review 
Officer of the RO in November 2006.  A transcript of this 
proceeding is associated with the claims file.   The Veteran also 
requested to testify before the Board in November 2005 and 
February 2007 VA Form 9s; however, in March 2007, the Veteran, 
through his representative, withdrew his request for a Board 
hearing.  

This case was previously before the Board in February 2009 at 
which time the claim was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  A psychiatric disorder was not noted at service entrance.

2.  The Veteran's psychiatric disorder clearly and unmistakably 
existed prior to service. 

3.  The evidence is not clear and unmistakable evidence that the 
preexisting psychiatric disorder was not aggravated by service.  

4.  The Veteran's current psychiatric disorder is due to service.  


CONCLUSION OF LAW

Service connection for panic disorder with agoraphobia is 
established.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2009).  With regard to the issue decided herein, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
there is no reason to further explain how VA has complied with 
the duties to notify and assist the Veteran.    

Service Connection Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) a veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.  

Service Connection Analysis

This appeal arises out of the Veteran's assertion that his panic 
disorder with agoraphobia is related to his service with the 
United States Army from August 1963 to August 1966.  
Specifically, the Veteran contends that his psychiatric disorder 
that began prior to service was aggravated by service.  

Service treatment records reflect that "nervous trouble" was 
noted at service entrance examination.  A "Report of Medical 
History" prepared at the time of entrance onto active duty in 
August 1963 reflects a history of "nervous trouble"; however, 
upon clinical examination, no psychiatric abnormalities were 
found. 

In this case, service treatment records show that in December 
1964 the Veteran requested a referral to psychiatry.  The 
remaining records do not indicate that he received psychiatric 
treatment.  An August 1966 report of medical examination, 
prepared at the time of service separation, again noted no 
psychiatric abnormalities; however, in the contemporaneous 
"Report of Medical History," the Veteran again reported a 
history or complaints of "nervous trouble of any sort."  He 
also reported having a "nervous breakdown" while in service in 
1963, for which he had been treated at a private hospital.

The earliest post-service medical evidence of psychiatric 
disorder is a private treatment report dated in August 1969 which 
notes an impression of "acute nervous exhaustion."  Subsequent 
private treatment reports show complaints of anxiety and that the 
Veteran was prescribed medication by his family physician.  More 
recently, VA treatment records dated from June 1987 to November 
2006 reflect complaints of psychiatric symptoms, to include a 
diagnosis of panic disorder with agoraphobia.

In various written statements and at the November 2006 DRO 
hearing, the Veteran indicated that he experienced a panic attack 
soon after his enlistment into service while receiving his very 
first haircut, and that he has continued to experience anxiety 
since that time.  During the November 2006 hearing, the Veteran 
testified that the "nervous breakdown" occurred after he 
"blacked out" at work and that he was treated by an ear, nose, 
and throat specialist who diagnosed a sinus infection.  In an 
October 2006 statement, the Veteran's brother wrote that he first 
began to notice the Veteran's psychiatric problems after 
discharge from service.  

Although in a January 2009 brief on appeal (Informal Hearing 
Presentation) the Veteran's representative referred to a November 
2005 VA mental health clinic note as a VA examination report, and 
asserted that a VA examiner (November 2005) entered an 
aggravation opinion, this evidence does not constitute an opinion 
of aggravation. 

Pursuant to the February 2009 Board remand the Veteran was 
afforded a VA psychiatric examination in May 2009 to address the 
question as to whether the Veteran's psychiatric disorder was 
aggravated by service.  This examination report reveals a 
diagnosis of panic disorder with agoraphobia.  The examiner noted 
the history of the Veteran's psychiatric disorder and indicated 
that the Veteran had been consistent over the years in his 
assertion that he had a panic disorder with agoraphobia.  His 
history of treatment since leaving the military and his 
accounting of symptoms and limitations supported the assertion.  
However, the examiner noted that "what does not appear to be 
supported by medical records or testimonial evidence is the 
assertion that [the Veteran's] panic disorder was either brought 
on by or exacerbated by his military service.  This very well may 
be the case.  However, available evidence does not appear to 
support this conclusion.  The Veteran's panic disorder is less 
likely as not caused by or a result of his military service."  

The Veteran's August 1963 entrance examination report shows only 
a history of "nervous trouble," but a normal psychiatric 
system, and no psychiatric diagnosis or defect was "noted."  
Therefore, the Veteran would be presumed to have been in sound 
condition with respect to his psychiatric condition at service 
entrance.  As only a history of symptom of nervous trouble was 
indicated at the service entrance examination, and no psychiatric 
disorder was found upon examination, the Board finds that a 
psychiatric disorder was not noted at service entrance.  For this 
reason, the presumption of soundness at service entrance 
attached.  38 U.S.C.A. § 1111.

The Board finds that the evidence of record clearly and 
unmistakably demonstrates that the Veteran had a pre-existing 
psychiatric disorder.  The Veteran reported a history of nervous 
trouble at an August 1963 service entrance examination.  During 
service in August 1966, the Veteran more specifically reported a 
history of service trouble that included a nervous breakdown in 
1963 for which he was hospitalized.    

Turning to the remaining question of whether the evidence clearly 
and unmistakably shows that the preexisting psychiatric disorder 
was not aggravated by service (the burden being on VA), the 
evidence includes service treatment records that show that in 
December 1964 the Veteran requested a referral to psychiatry.  
The evidence also includes the May 2009 VA examiner's somewhat 
inconsistent opinion that the Veteran's psychiatric disorder may 
have been exacerbated by his military service, even though the 
facts did not support a finding of aggravation.  In various 
written statements and at the November 2006 DRO hearing, the 
Veteran reported a panic attack soon after his enlistment into 
service and continued anxiety since that time.  The evidence also 
includes the statement of the Veteran's brother that he first 
began to notice the Veteran's psychiatric problems after 
discharge from service.  The evidence shows that after service in 
August 1969 the Veteran experienced "acute nervous exhaustion."

Because the evidence is not clear and unmistakable to establish 
that the Veteran's pre-existing psychiatric disorder was not 
aggravated during service, the presumption of sound condition 
upon entry into service is not rebutted, and the Veteran is 
presumed to have been in sound condition upon entry into service.  
If the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. 
§ 1111, a veteran's claim is one for service connection.  Wagner, 
370 F.3d at 1089.

The record includes a pre-service report of psychiatric problems, 
continued complaints of psychiatric problems during military 
service, and a current diagnosis of panic disorder with 
agoraphobia.  The record shows the disorder clearly and 
unmistakably preexisted service, but does not clearly and 
unmistakably indicate this psychiatric disorder was not 
aggravated beyond its normal progression during active service.  
Instead, there is favorable opinion evidence (May 2009 VA 
examination report) that the Veteran's psychiatric disorder may 
have been aggravated by his military service.  Accordingly, the 
Board finds that the evidence supports service connection for 
panic disorder with agoraphobia.    


ORDER

Service connection for panic disorder with agoraphobia is 
granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


